This is an appeal from the judgments of the district court of Kay county in actions wherein the plaintiffs in error were plaintiffs. These causes are consolidated in this court under No. 19799. The plaintiff in error has served and filed its brief in this cause as required by the rules of this court, but the defendant in error has failed to file brief or offer any excuse for his failure to do so. We have examined the brief of the plaintiff in error, and its assignments of error are reasonably supported by the authorities cited therein. Under the oft-repeated holdings of this court we are not required to brief a case on behalf of the defendant in error or to search the record to find some reason why the judgment appealed from should be sustained, Home State Bank v. Oklahoma State Bank,51 Okla. 389, 151 P. 1044; Love Motor Co. v. Croskell,141 Okla. 139, 284 P. 297. The judgment of the trial court is reversed, and the cause remanded for a new trial.